ORDER
PER CURIAM.
Michael G. Higgins, M.D. (Defendant), appeals from a judgment enforcing by injunction a non-compete covenant in the Employment Agreement between him and his former employer, Cape Radiology Group, Inc. (CRG). He argues on appeal that the trial court (1) erred in finding that the non-compete covenant protected legitimate business interests of CRG and was therefore properly enforceable; (2) erred in allowing admission of testimony concerning the alleged reasons for CRG’s termination of his employment, when such testimony contradicted the terms of the service letter CRG had issued to him under § 290.140 RSMo 1994; (3) erred in enforcing the non-compete covenant because such injunctive relief is not available when the former employee has been discharged without cause, as Defendant claims he was; and (4) erred in denying his motion to disqualify the trial judge.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or misapply the law. An extended opinion would have no precedential value. We have, however, furnished the parties with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).